DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buehner (9,133,803).
Re claim 1, Buehner discloses a fuel injection device comprising:
a valve body (col. 3, lines 13-14) configured to sit on or separate from a seat (28);
a plurality of guides (30) configured to slidably guide the valve body; and
a plurality of flow channel portions (26) each formed between each guide adjacent circumferentially; 
a plurality of injection holes (Fig. 3, 32) formed downstream of the seat
an injection-hole formed member (18) including the plurality of flow channel portions (26) and the plurality of injection holes (32), the injection-hole formed member (18) being in contact with the valve body (col. 3, lines 13-15) such that the valve body is sealed to the plurality of flow channels,
wherein, among the plurality of flow channel portions, a cross-sectional area of a first flow channel portion on a horizontal plane orthogonal to a central axis of the valve body is smaller than each of cross-sectional areas of the remaining flow channel portions on the horizontal plane (see figures 5 and 6), and
wherein the first flow channel portion is formed downstream in an injection-hole common oblique direction defined along all oblique directions of the plurality of injection holes at the horizontal plane (Figures 5 & 6, first flow channel portion 26, having a smaller cross-sectional area, is ‘downstream’ defined along all oblique directions of the plurality of injection holes at the horizontal plane).
Re claim 3, Buehner further discloses wherein, among the plurality of flow channel portions, a cross-sectional area of a second flow channel portion on the horizontal plane formed upstream in the injection-hole common oblique direction is second smallest (in other words pick one of the varying sized channels in figures 4-5 and then relate it to the smallest channel(s)).
Re claim 4, Buehner further discloses wherein the first flow channel portion and the second flow channel portion are formed at mutually opposed positions at the horizontal plane (at least a portion of the smallest [first] channel appears to be opposed to the second to smallest [second] channel in figures 4 and 5).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 5, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure), and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than the cross-sectional area of the first flow channel portion on the horizontal plane (shown to be larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 6, Buehner further discloses wherein a third flow channel portion (bottom-right channel in figure 4) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction (perpendicular to the axis shown above in the annotated figure) is formed in an orthogonal direction orthogonal (perpendicular to the axis shown above in the annotated figure) to the injection-hole common oblique direction, and a cross-sectional area of the third flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion and the second flow channel portion on the horizontal plane (appears clearly larger than the smallest, slightly larger in figure 4).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines (col. 3, line 64 to col. 4, line 6).
Re claim 7, Buehner teaches a fourth flow channel portion is formed opposed to the third flow channel portion (i.e. the top channel) at the horizontal plane, and a cross-sectional area of the fourth flow channel portion on the horizontal plane larger than the cross-sectional area of the first flow channel portion on the horizontal plane (larger than the smallest channel).
In the alternative, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3, line 64 to col. 4, line 6).
Re claim 8, Buehner further discloses wherein a third flow channel portion (bottom right channel) is formed in an orthogonal direction orthogonal to the injection-hole common oblique direction,
and a fourth flow channel portion is formed opposed (top channel) to the third flow channel portion at the horizontal plane, and each of cross-sectional areas of the third flow channel portion and the fourth flow channel portion on the horizontal plane is larger than each of the cross-sectional areas of the first flow channel portion (first appears to be the smallest) but fails to demonstrate that the second flow channel portion on the horizontal plane is smaller than the third and fourth.
However, Buehner also teaches adjusting the flow paths for different hole patterns and systems.
Therefore, it would have been obvious to vary the sizes of the channel asymmetrically as taught by Buehner to adjust the spray pattern to achieve different flow characteristics for different engines and spray hole patterns (col. 3, line 64 to col. 4, line 6).
Re claim 9, Buehner shows the plurality of injections holes (Fig. 3, 32) at least a first injection hole and a second injection hole, 
the first injection hole and the second injection hole each include an injection-hole inlet face (see annotated figure) that is oblique at an intersection angle to a central axis line (27) of the fuel injection device.

    PNG
    media_image1.png
    610
    808
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buehner (9,133,803) in view of Irino et al. (US Pub No 2010/0051727 A1).
Re claim 10, Buehner shows all aspects of the claimed invention but does not teach the intersection angle of the second injection hole is larger than the intersection angle of the first hole.
However, Irino et al. show a fuel injection device including a first injection hole (Fig. 2, 71) and a second injection hole (76), each injection hole including an injection-hole inlet face (7A/7B) that is oblique at an intersection angle to a central axis line (O1) of the fuel injection device wherein the intersection angle of the second injection hole (76) is larger than the intersection angle of the first injection hole (71).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the injection holes of Buehner include different intersection angles as taught by Irino et al. to direct fuel at different components of an engine (Irino – paragraph 0043).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Buehner does not teach a “valve body” along with the newly amended “injection hole formed member,” the examiner would like to point to column 3, lines 13-15 of Buehner which explicitly discloses a valve body in line with applicant’s valve body which puts element 18 in line with the newly claimed injection hole formed member.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752